DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 15.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock body in claim 20 must be shown or the feature(s) canceled from the claim(s).  The specification in ¶ [0112] discloses “As shown in FIG. 6, some embodiments of the present disclosure further provide a fingerprint lock 300, which includes a lock body, the fingerprint recognition apparatus 200, and a main control board 201” and in ¶ [0113] “The lock body and the fingerprint recognition apparatus 200 are respectively coupled to the main control board 201. For example, the lock body and the fingerprint recognition apparatus 200 are respectively coupled to the main control board 201 through a flexible circuit board 202 “ However, nothing is the specification or the drawings defines or shows what the lock body’s structure or function are. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the first electrode is coupled to the inverting input terminal of the operational amplifier of the fingerprint recognition detection circuit in the fingerprint recognition control chip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15, which claim 16 depends from introduces a plurality of first electrodes. Therefore, it is unclear whether the first electrode in claim 16 refers to the plurality of first electrodes in claim 15 or something else. Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 includes the subject matter lock body. However, neither the specification nor the drawings define what the lock body is. The specification merely mentions on ¶ [0113] "The lock body and the fingerprint recognition apparatus 200 are respectively coupled to the main control board 201. For example, the lock body and the fingerprint recognition apparatus 200 are respectively coupled to the main control board 201 through a flexible circuit board 202”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 10, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207133803) in view of Liang (PG-Pub. US 20180089489).
Regarding claim 1: 
Li teaches: a fingerprint recognition detection circuit (¶ [0054] “FIG. 5 shows a schematic structural diagram of a detection unit and an operation unit corresponding to the same sensing capacitor in the sensing device according to the first embodiment of the present invention”), comprising:
an operational amplifier, a non-inverting input terminal of the operational amplifier being coupled to a reference voltage terminal, and an inverting input terminal of the operational amplifier being coupled to a fingerprint sensing capacitor (¶ [0056] “The detection unit 131 includes an operational amplifier OP…”; ¶ [0057] “The first input terminal [non-inverting] of the operational amplifier OP receives the reference voltage Vcm and the second input terminal [non-inverting] is connected to one end of the sensing capacitor Cx …The first input of the operational amplifier 131 is, for example, a non-inverting input, and the second input is, for example, an inverting input.”);
an integrating capacitor  (¶ [0057 “…An integrating capacitor Cf is connected between the output terminal of the operational amplifier OP and the second input terminal”)
 a second switch, the second switch being coupled between the inverting input terminal of the operational amplifier and the output terminal of the operational amplifier, and the second switch being connected in parallel with the integrating capacitor  (¶ [0057] “…and the reset switch K1 controlled by the reset signal rst is connected in parallel with the integrating capacitor Cf”);
Li does not specifically teach: the integrating capacitor and a first switch connected in series and wherein the integrating capacitor is configured to discharge when the first switch is opened and the second switch is closed, and to store charges under an action of the fingerprint sensing capacitor when the second switch is opened and the first switch is closed; and the operational amplifier is configured to output a detection signal representing a capacitance value of the fingerprint sensing capacitor under an action of the integrating capacitor.
However, in a related field, Liang teaches: the integrating capacitor and a first switch connected in series (FIG. 1, ¶ [0017] “…the integrating capacitor CINT is connected in series with the switch S4, and the integrating capacitor CINT and the switch S4 are also coupled between the integrating input terminal and the integrating output terminal of the integrating circuit 100”);
wherein the integrating capacitor is configured to discharge when the first switch is opened and the second switch is closed, and to store charges under an action of the fingerprint sensing capacitor when the second switch is opened and the first switch is closed (¶ [0017] “…in an integration mode of the capacitive sensing circuit 10 (i.e., when the integrating circuit 100 performs an integrating operation), the switch S3 [second switch] is turned off and the switch S4 [first switch] is turned on [similar to store charges under an action of the fingerprint sensing capacitor when the second switch is opened and the first switch is closed] If it needs to terminate the integration operation of the integrating circuit 100, the logic circuit 102 may generate a control signal to turn off the switch S4”); 

    PNG
    media_image1.png
    367
    655
    media_image1.png
    Greyscale
and the operational amplifier is configured to output a detection signal representing a capacitance value of the fingerprint sensing capacitor under an action of the integrating capacitor (¶ [0020] “More specifically, referring to FIG. 2, it is a waveform diagram of an integrating output voltage VOUT1 and an integrating output voltage VOUT2 generated by a capacitive sensing circuit 10 for capacitive sensing of a contact capacitor Cf_1 and a contact capacitor Cf_2, respectively, where the contact capacitor Cf_1 has a different capacitance value from the contact capacitor Cf_2… It can be seen from FIG. 2 that the capacitive sensing circuit 10 starts an integration operation (or starts entering an integration mode) at a time to. When the capacitive sensing circuit 10 perform a capacitive sensing on the contact capacitor Cf_1, as the integrating circuit 100 continues to integrate, the integrating output voltage VOUT is continuously decreased until a time t1 is achieved, i.e., when the integrating output voltage VOUT is slightly less than the reference voltage VREF, the comparator comp performs a transition”).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Liang by including: the integrating capacitor and a first switch connected in series and wherein the integrating capacitor is configured to discharge when the first switch is opened and the second switch is closed, and to store charges under an action of the fingerprint sensing capacitor when the second switch is opened and the first switch is closed in order to convert charge stored in a contact capacitor into a time signal without using a conventional analog-to-digital converter, and a capacitance value of the contact capacitor can be determined according to an integration time output by the capacitive sensing circuit.
Regarding claim 7: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 1.
Li further teaches: a fingerprint recognition control chip, comprising: at least one fingerprint recognition detection circuit according to claim 1 (¶ [0035] “FIG. 3 shows a schematic structural view of a sensing device according to a first embodiment of the present invention.” It is implied and a standard practice to implement circuits on a semiconductor chip, see FIGS. 1-2).
Regarding claim 8: 
Li in view of Liang teaches: the fingerprint recognition control chip according to claim 7.
Li further teaches: further comprising: a timing control circuit, wherein the timing control circuit has a plurality of drive signal terminals, and each drive signal terminal is coupled to at least one fingerprint sensing capacitor (¶ [0036] “As shown in FIG. 3, the sensing apparatus 100 of the first embodiment of the present invention mainly includes a sequence generator 110”; ¶ [0037] “The sequence generator 110 is used to generate a drive signal Ap and a cancellation signal An applied to all of the drive electrodes 101 (shown in FIG. 2) of the sensing device 100.”; ¶ [0038] “In the sensing device 100, the sensing capacitance formed by the driving electrode 101 and the sensing electrode 102 (shown in FIG. 2)”);
and the timing control circuit is configured to generate a drive signal, and transmit the drive signal to the at least one fingerprint sensing capacitor through the drive signal terminal (¶ [0037] “The sequence generator 110 is used to generate a drive signal Ap and a cancellation signal An applied to all of the drive electrodes 101 (shown in FIG. 2) of the sensing device 100.”; ¶ [0038] “In the sensing device 100, the sensing capacitance formed by the driving electrode 101 and the sensing electrode 102 (shown in FIG. 2)”).
Regarding claim 11: 
Li in view of Liang teaches: the fingerprint recognition control chip according to claim 7.
Li further teaches: further comprising: a voltage generator, wherein the voltage generator has a reference voltage terminal; and the voltage generator is configured to generate a reference voltage signal, and transmit the reference voltage signal to the non-inverting input terminal of the operational amplifier of the fingerprint recognition detection circuit through the reference voltage terminal (¶ [0057] “The first input terminal of the operational amplifier OP receives the reference voltage Vcm… The first input of the operational amplifier 131 is, for example, a non-inverting input” in order to apply a reference voltage to the amplifier, it is implied that a power source (voltage generator) provides that voltage, and the voltage terminal is merely the output end of the power source ).

Regarding claim 14: 
Li in view of Liang teaches: the fingerprint recognition chip according to claim 7.
Li further teaches: a sensing substrate (the touch surface of FIG. 1 and FIG. 2 of Li are implemented on a substrate (see ¶ [0031]);
wherein the sensing substrate has a plurality of sensing regions (FIGS 1-2, the area A contains multiple fingerprint sensing capacitors CX 120, and it is only one are of the touch surface); each sensing region is provided therein with at least one fingerprint sensing capacitor (FIGS. 1-4, sensing capacitors CX 120);
 and each fingerprint sensing capacitor is coupled to the fingerprint recognition control chip (FIG. 3 shows that sensing capacitors are coupled to the sequence generator 110); 
and the fingerprint sensing capacitor is configured to sense a change in a capacitance value caused by a valley or ridge in a fingerprint (FIG. 2, ¶ [0034] “…the fingerprint ridge 210 and the corresponding driving electrodes 101 and sensing electrodes 102 respectively form capacitances Cp1 and Cp2, thereby affecting the sensing capacitance Cx between the corresponding driving electrodes 101 and the sensing electrodes 102. Since there is a difference in the capacitance value of the capacitance formed between the fingerprint valley 220 and the fingerprint ridge 210 and the corresponding driving electrode 101 or the sensing electrode 102, the capacitance value of the sensing capacitance Cx corresponding to the fingerprint valley 220 and the fingerprint ridge 210 is not the same….”).


Regarding claim 19: 
Li in view of Liang teaches: the fingerprint recognition detection circuit according to claim 1.
Liang further teaches: a control method of a fingerprint recognition detection circuit, applied to the fingerprint recognition detection circuit according to claim 1 (¶¶ [0016] – [0023] explain how the circuit works ) comprising: 
opening the first switch and closing the second switch, so that the fingerprint recognition detection circuit is in a reset state; and the integrating capacitor of the fingerprint recognition detection circuit is discharged (¶ [0011] “Preferably, the third switch [second] and the fourth switch [first] are turned on when the capacitive sensing circuit is in a reset mode” Although the first switch is also closed in Liang, the reset state is not affected because the third switch [second] shorts the integrating capacitor resulting in discharging the fingerprint recognition circuit.), 
and opening the second switch and closing the first switch, so that the fingerprint recognition detection circuit is in an integration state, the integrating capacitor of the fingerprint recognition detection circuit stores charges under the action of the fingerprint sensing capacitor (¶ [0011] “and the third switch [second] is turned off while the fourth switch [first] is turned on when the integrating circuit performs an integration operation”), 
and the operational amplifier outputs the detection signal representing the capacitance value of the fingerprint sensing capacitor under the action of the integrating capacitor (¶ [0016] “…The integrating circuit 100 includes switches S3 and S4, an amplifier Amp and an integrating capacitor CINT. An input terminal of the amplifier Amp is an integrating input terminal of the integrating circuit 100, and an output terminal of the amplifier Amp is an integrating output terminal of the integrating circuit 100, where the integrating output terminal is configured to output an integrating output voltage VOUT.”).

Claims 2-4, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207133803) in view of Liang (PG-Pub. US 20180089489), and Guo (CN 102523394 ).
Regarding claim 2: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 1.
Li in view of Liang does not specifically teach: wherein the first switch includes a first transistor; a control electrode of the first transistor is coupled to a first control signal terminal, a first electrode of the first transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the first transistor is coupled to the integrating capacitor.
However, in a related field, Guo teaches: wherein the first switch includes a first transistor (FIGS. 1, 2 , and 4; ¶ [0014] “…an integrating capacitor C1 and switch S1 are connected in series as the first branch” switch S1 is a first transistor); 
a control electrode of the first transistor is coupled to a first control signal terminal (FIGS 1, 2, and 4; the gate of transistor S1 is connected to NAND Gate Module IV, ¶ [0016] “…three Z-output end of the NAND gate unit respectively reads the gating switch circuit I SpS2 and connect with capacitive feedback transconductance amplifier (CTIA). VC1, VC2 and VC3 three Schmitt trigger D2 outputs a signal read out of the integrating capacitor C1, C2 and C3 to be opened or closed by controlling the capacitance feedback transconductance amplifier with a door module IV (CTIA).”);
a first electrode of the first transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the first transistor is coupled to the integrating capacitor (FIGS. 1, 2 and 4; transistor S1 is connected with the integrating capacitor in series (second electrode od S1 coupled to the capacitor C1), and the series circuit is connected between the input terminal (C1 connected to the input) and output terminal of the amplifier (first electrode of S1 connected to the output). Although in the circuit taught by Guo, the integrating capacitor is connected to input terminal and the switch ( first electrode of transistor S1) is connected to the output terminal, reversing this arrangement in the way required by the claim achieves the same result because the transistor and the capacitor are in a series circuit; therefore, it has no effect on the circuit’s structure or function, and it is within the general knowledge of a person having ordinary skill in the art).

    PNG
    media_image2.png
    714
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Guo by including: wherein the first switch includes a first transistor; a control electrode of the first transistor is coupled to a first control signal terminal, a first electrode of the first transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the first transistor is coupled to the integrating capacitor in order to utilize transistors as switches and output a signal read out of the integrating capacitor C1 to be opened or closed by controlling the capacitance feedback transconductance amplifier with a door module IV (CTIA).
Regarding claim 3: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 1.
Li in view of Liang does not specifically teach: wherein the first switch includes a first transistor; a control electrode of the first transistor is coupled to a first control signal terminal, a first electrode of the first transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the first transistor is coupled to the integrating capacitor.
However, in a related field, Guo teaches: wherein the first switch includes a first transistor (FIGS. 1, 2 , and 4; ¶ [0014] “…an integrating capacitor C1 and switch S1 are connected in series as the first branch” switch S1 is a transistor); 
a control electrode of the first transistor is coupled to a first control signal terminal (FIGS 1, 2, and 4; the gate of transistor S1 is connected to NAND Gate Module IV, ¶ [0016] “…three Z-output end of the NAND gate unit respectively reads the gating switch circuit I SpS2 and connect with capacitive feedback transconductance amplifier (CTIA). VC1, VC2 and VC3 three Schmitt trigger D2 outputs a signal read out of the integrating capacitor C1, C2 and C3 to be opened or closed by controlling the capacitance feedback transconductance amplifier with a door module IV (CTIA).”);
a first electrode of the first transistor is coupled to the integrating capacitor, and a second electrode of the first transistor is coupled to the output terminal of the operational amplifier (FIGS. 1, 2 and 4; transistor S1 is connected with the integrating capacitor in series (first electrode od S1 coupled to the capacitor C1), and the series circuit is connected between the input terminal (C1 connected to the input terminal) and output terminal of the amplifier (second electrode of S1 connected to the output terminal)).

    PNG
    media_image2.png
    714
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Guo by including: wherein the first switch includes a first transistor; a control electrode of the first transistor is coupled to a first control signal terminal, a first electrode of the first transistor is coupled to the integrating capacitor, and a second electrode of the first transistor is coupled to the output terminal of the operational amplifier in order to utilize transistors as switches and output a signal read out of the integrating capacitor C1 to be opened or closed by controlling the capacitance feedback transconductance amplifier with a door module IV (CTIA).
Regarding claim 4: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 1.
Li in view of Liang does not specifically teach: wherein the first switch includes a first transistor; a control electrode of the first transistor is coupled to a first control signal terminal, a first electrode of the first transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the first transistor is coupled to the integrating capacitor.
However, in a related field, Guo teaches: wherein the second switch includes a second transistor (FIGS. 1, 2 , and 4; switch K0 is a second transistor); 
a control electrode of the second transistor is coupled to a second control signal terminal (FIGS 1, 2, and 4; the gate of transistor K0 is connected to Reset control signal terminal; ¶ [0016] “…After the B input terminals of the three NAND gate units are short-circuited, they are connected to the switch K0 in the readout circuit Ⅰ of the capacitive feedback transconductance amplifier (CTIA) and are controlled by the reset signal”);
a first electrode of the second transistor is coupled to the inverting input terminal of the operational amplifier (FIGS. 1, 2 and 4; first electrode of transistor K0 is connected to the inverting input terminal of the operational amplifier);
and a second electrode of the second transistor is coupled to the output terminal of the operational amplifier (FIGS. 1, 2 and 4; second electrode of transistor K0 is connected to the output terminal of the operational amplifier).


    PNG
    media_image2.png
    714
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Guo by including: wherein the second switch includes a second transistor; a control electrode of the second transistor is coupled to a second control signal terminal, a first electrode of the second transistor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the second transistor is coupled to the output terminal of the operational amplifier in order to short connect the integrating capacitors to reset the circuit under the control of the reset signal (Reset) or switch between integrating mode and reset mode.
Regarding claim 10: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 8.
Liang further teaches: the timing control circuit further has a first control signal terminal and a second control signal terminal and the timing control circuit is further configured to generate a first control signal and a second control signal, and transmit the first control signal to the first (switch) through the first control signal terminal and the second control signal to the second (switch) through the second control signal terminal (¶ [0016] “…When the comparison output voltage VCMP indicates that the comparator comp performs a transition, the logic circuit 102 outputs an integration time TOUT of the integrating circuit, and the logic circuit 102 generates a control signal (not shown in FIG. 1) and sends it to the integrating circuit 100 to terminate the integration operation of the integrating circuit 100, where the integration time TOUT  may represent/reflect a capacitance value of the contact capacitor Cf”; ¶ [0017] “…For example, in a reset (Reset) mode of the capacitive sensing circuit 10, the switches S3 and S4 are turned on; in an integration mode of the capacitive sensing circuit 10 (i.e., when the integrating circuit 100 performs an integrating operation), the switch S3 is turned off and the switch S4 is turned on. If it needs to terminate the integration operation of the integrating circuit 100, the logic circuit 102 may generate a control signal to turn off the switch S4.” Therefore, the logic circuit 102 generates two signals to control S3 and S4 according to mode.); 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Liang by including: the timing control circuit further has a first control signal terminal and a second control signal terminal and the timing control circuit is further configured to generate a first control signal and a second control signal, and transmit the first control signal to the first (switch) through the first control signal terminal and the second control signal to the second (switch) through the second control signal terminal in order control the two switches in the integrating circuit by generating two control signals to change between a reset mode and an integrating mode. 
Li in view of Liang does not specifically teach: wherein in a case where the fingerprint recognition circuit includes a first transistor and a second transistor.
However, Guo teaches: wherein in a case where the fingerprint recognition circuit includes a first transistor and a second transistor (FIGS. 1, 2 , and 4; ¶ [0014] “…an integrating capacitor C1 and switch S1 are connected in series as the first branch” and switch S1 is a first transistor and switch K0 is a second transistor).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Guo by including: wherein in a case where the fingerprint recognition circuit includes a first transistor and a second transistor in order to utilize transistors as switches and output a signal read out of the integrating capacitor C1 to be opened or closed by controlling the capacitance feedback transconductance amplifier with a door module IV (CTIA).

Claims 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207133803) in view of Liang (PG-Pub. US 20180089489), and Yang (CN 210142336).
Regarding claim 9: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 14.
Li in view of Liang does not specifically teach: wherein in a case where the fingerprint recognition detection circuit further comprises a compensation capacitor, the timing control circuit further has a compensation signal terminal; and the timing control circuit is further configured to generate a compensation signal, and transmit the compensation signal to the compensation capacitor of the fingerprint recognition detection circuit through the compensation signal terminal.
However, in a related field, Yang teaches: wherein in a case where the fingerprint recognition detection circuit further comprises a compensation capacitor, the timing control circuit further has a compensation signal terminal (FIG. 4, ¶ [0017] “…the signal processing unit further includes a compensation circuit”; ¶ [0018] “The compensation circuit includes: a compensation capacitor [Cs]”; capacitor Cs is connected to the inverting input of the amplifier and a fourth switch S4, and a fifth switch S5 (similar to the a compensation signal terminal);  ¶ [0068] “Specifically, the fourth switch S4 may perform a switching operation under the control of the first clock phase PH1”; ¶ [0069] “The fifth switch S5 can perform a switching operation under the control of the second clock phase PH2” Note that switches S4 and S5 control the compensation signal based on the clock (timing control); 
and the timing control circuit is further configured to generate a compensation signal, and (¶ [0068] “Specifically, the fourth switch S4 may perform a switching operation under the control of the first clock phase PH1”; ¶ [0069] “The fifth switch S5 can perform a switching operation under the control of the second clock phase PH2” Note that switches S4 and S5 control the compensation signal based on the clock (timing control))
transmit the compensation signal to the compensation capacitor of the fingerprint recognition detection circuit through the compensation signal terminal (¶ [0068] “Specifically, the fourth switch S4 may perform a switching operation under the control of the first clock phase PH1”; ¶ [0069] “The fifth switch S5 can perform a switching operation under the control of the second clock phase PH2” Note that switches S4 and S5 control the compensation signal based on the clock (timing control) when either of switches closes the signal coming from V1 and V2 is transmitted to the compensation capacitor based on the phase).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Yang by including: detection circuit further comprises a compensation capacitor, the timing control circuit further has a compensation signal terminal; and the timing control circuit is further configured to generate a compensation signal in order to switch between the reset stage and the integration stage as disclosed by Yang in ¶ [0070].
Regarding claim 20: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 14.
Li in view of Liang does not specifically teach: a fingerprint lock, comprising: a lock body a main control board, wherein the lock body and the fingerprint recognition apparatus are respectively coupled to the main control board, and the main control board is configured to receive voltage information representing fingerprint image data from the fingerprint recognition apparatus, to generate a fingerprint image according to the voltage information, and to compare the generated fingerprint image with an original fingerprint image to determine whether to unlock or not.
However, in a related field, Yang teaches: a fingerprint lock (¶ [0084] “Specifically, when the capacitive fingerprint recognition sensor according to the embodiment of the present invention is configured in an electronic device”, comprising: 
a lock body (in light of the 112(a) rejection above, the examiner is regarding the lock body as the electronic components in the electronic device required to unlock a screen)
 a main control board (the processing unit 6), 
wherein the lock body and the fingerprint recognition apparatus are respectively coupled to the main control board (FIG. 1  the fingerprint sensor system is connected to the processing unit 6), 
and the main control board is configured to receive voltage information representing fingerprint image data from the fingerprint recognition apparatus, to generate a fingerprint image according to the voltage information, and to compare the generated fingerprint image with an original fingerprint image to determine whether to unlock or not (¶ [0084] “…the electronic device may obtain the fingerprint characteristic information of the user based on the capacitive fingerprint recognition sensor to match the stored fingerprint information. In order to achieve the identity verification of the current user, thereby confirming whether they have the corresponding authority to perform related operations on the electronic device.” It is implied that generating a fingerprint image according to the voltage information, and to compare the generated fingerprint image with an original fingerprint image to determine whether to unlock or not is done to authenticate a user to operate the electronic device).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Liang to incorporate the teachings of Yang by including: and the main control board is configured to receive voltage information representing fingerprint image data from the fingerprint recognition apparatus, to generate a fingerprint image according to the voltage information, and to compare the generated fingerprint image with an original fingerprint image to determine whether to unlock or not in order to utilize a fingerprint sensor into an authentication system used in devices such as smart phones. 

Allowable Subject Matter
Claims 5-6, 12-13, 15, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: 
Li in view of Liang teaches: the fingerprint detection circuit according to claim 1.
Li further teaches: wherein a first terminal of the fingerprint sensing capacitor is coupled to a drive signal terminal, and a second terminal of the fingerprint sensing capacitor is coupled to the inverting input terminal of the operational amplifier (FIG. 4, sensing capacitor is connected to AP (driving signal) and the inverting input terminal of OP. ¶ [0058] “In the sampling stage, the driving signal Ap provided by the sequence generator 110 charges the sensing capacitor Cx, so that the sensing capacitor Cx accumulates charges. Since the touching object (eg fingertip, stylus tip, etc.) changes the capacitance Csense of the sensing capacitor Cx”); 
Yang teaches: and the fingerprint recognition detection circuit further comprises: a compensation capacitor, wherein a first terminal of the compensation capacitor is coupled to a compensation signal terminal, and a second terminal of the compensation capacitor is coupled to the inverting input terminal of the operational amplifier (FIG. 4, ¶ [0017] “…the signal processing unit further includes a compensation circuit”; ¶ [0018] “The compensation circuit includes: a compensation capacitor [Cs]”; capacitor Cs is connected to the inverting input of the amplifier and a fourth switch S4, and a fifth switch S5 (similar to the a compensation signal terminal). ¶ [0067] “In this embodiment, the compensation circuit includes a compensation capacitor Cs, a fourth switch S4, and a fifth switch S5. The first terminal of the fourth switch S4 is connected to the first power voltage V1, the second terminal of the fourth switch S4 is connected to the upper plate of the compensation capacitor Cs, and the first terminal of the fifth switch S5 is One end is connected to the second power supply voltage V2, and the second end of the fifth switch S5 is connected to the upper plate of the compensation capacitor Cs.”).
a compensation signal from the compensation signal terminal received by the first terminal of the compensation capacitor has an opposite phase to a drive signal from the drive signal terminal received by the first terminal of the fingerprint sensing capacitor (¶ [0068] “Specifically, the fourth switch S4 may perform a switching operation under the control of the first clock phase PH1. That is, when the first clock phase PH1 is high, the second clock phase PH2 is low, the first switch S1 is closed, the second switch S2 is open, the third switch S3 is closed, the fourth switch S4 is closed, and the fingerprint capacitor 23 Storage capacitor, the integration circuit is in reset mode; when the first clock phase PH1 is low, the second clock phase PH2 is high, the first switch S1 is open, the second switch S2 is closed, and the third switch S3 is open , The fourth switch S4 is turned off.” Also, see ¶ [0069] – [0070]).
However, the prior art either alone or in combination fails to disclose, teach, or suggest the compensation capacitor is configured to offset at least a part of an original capacitance value of the fingerprint sensing capacitor; wherein the original capacitance value is a capacitance value of the fingerprint sensing capacitor when not affected by a fingerprint in the context of the claim as a whole. 
Regarding claim 6:  the claim depends from claim 5; therefore, contains an allowable subject matter. 
Regarding claim 12: Li in view of Liang teaches: the fingerprint detection circuit according to claim 7.
Li further teaches: further comprising: at least one filter (FIG. 3, ¶ [0036] “…an accumulation filter module 150”);
Liang further teaches: at least one comparator (FIG. 1, ¶ [0016] “…a comparator (comp) and a logic circuit 102”).
Liang 2 (PG-Pub. US 20180089490) teaches a counter (FIG. 1 and ¶ [0006] “…a counter coupled to the comparison output terminal and configured to accumulate a cumulative number of transitions of the comparator”).
However, the prior art either alone or in combination fails to disclose, teach, or suggest the counter is configured to stop counting and output a counting result under control of the inversion signal in the context of the claim as a whole. 
Regarding claim 13:  the claim depends from claim 12; therefore, contains an allowable subject matter.
Regarding claim 15: 
Li in view of Liang teaches: the fingerprint recognition apparatus according to claim 14.
Yang further teaches: wherein the plurality of sensing regions are arranged in an array (¶ [0051] “As shown in FIG. 1 to FIG. 3, the present application provides a capacitive fingerprint recognition sensor, including: a substrate 1; a fingerprint sensing unit 2 arranged in an array on a surface of the substrate 1”); and the sensing substrate includes: 
a base substrate (¶ [0051] “As shown in FIG. 1 to FIG. 3, the present application provides a capacitive fingerprint recognition sensor, including: a substrate 1); 
a plurality of first electrodes arranged on a side of the base substrate, the plurality of first electrodes extending in a first direction and being arranged at intervals in a second direction; and a plurality of second electrodes arranged on sides of the plurality of first electrodes away from the base substrate, the plurality of second electrodes extending in the second direction and being arranged at intervals in the first direction (FIGS. 1 and 3, the electrodes plate 21 extending in the horizontal and vertical directions);
However, the prior art either alone or in combination fails to teach, disclose, or suggest wherein the plurality of first electrodes and the plurality of second electrodes are insulated from each other; and a plurality of fingerprint sensing capacitors are formed at intersections of the plurality of first electrodes and the plurality of second electrodes; and the first direction intersects the second direction in the context of the claim as a whole.
Regarding claims 17-18:  the claims depend from claim 15; therefore, contains an allowable subject matter.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 16:  the claims depend from claim 15; therefore, contains an allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665